DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 been entered.

Response to Amendment
The amendment of 09/24/2021 has been entered.
Disposition of claims: 
Claims 4, 6, and 21-22 have been canceled.
Claims 23-25 have been added.
Claims 1-3, 5, 7-20, and 23-25 are pending.
The cancellation of claims 21-22 renders moot the rejections of claims 21-22 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 51 through the first paragraph of page 56 of the reply filed 09/24/2021 regarding the rejections of claims 1-3, 5, 7-22 over Boudreault et al. (US 2016/0104848 A1, hereafter Boudreault), as evidenced by Xia et al. (US 2013/0299795 A1, hereafter Xia ‘795) and Xia et al. (US 2011/0057559 A1, hereafter Xia ‘559) under 35 U.S.C. 103 set forth in the Office Action of 06/16/2021 have been considered. 
Applicant argues that while there are a large variety of compounds and substituents disclosed in each of Boudreault, Xia ‘795, and Xia ‘559, including substituted cyclopentyl and cyclohexyl substituents, none of these moieties is substituted at 1-position (much less by a fluorinated alkyl group) as required by the claimed compounds.
Respectfully, the Examiner does not agree.
Boudreault teaches that a fluorine atom can be substituted at any substitutable position within the substituent R bonded to the first aromatic ring as long as there is at least one carbon atom between the fluorine atom and the first aromatic ring ([015]-[017]). 
Boudreault exemplifies a ligand (at least ligands LA1, LA3, LA6 in [078]) having a substituent R, wherein the R group includes at least one CF3 group which is substituted at the position 1 of the R group. Thus, Boudreault does teach substitution position 1 for substituting CF3 group. 
Furthermore, Takizawa et al. (US 2012/0153816 A1, hereafter Takizawa) teaches benefits of an alkyl substitution at the position 1 of the cycloalkyl group substituted to the aromatic ligand of Ir complexes ( [066], [076]-[077]). 
The Office Action has been updated to incorporate the teaching of Takizawa.
Applicant argues that the rejection ignores the fact that Boudreault actually discloses 6 preferred partially fluorinated cyclopentyl substituents and none of them are substituted by anything at the position corresponding to R1.
Respectfully, the Examiner does not agree.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.") See MPEP 2123.
The six preferred partially fluorinated cyclopentane substituents that Applicant cited are only some preferred examples of Boudreault. The teaching of Boudreault about substitution of fluorine atom includes much broader subject than those 6 specific examples.
Boudreault does teach that Ra of Ligand Lb can be halide, alkyl, and combination thereof (see Sections 26-27 on page 6 of the last Office Action). Boudreault exemplifies the structure of 3 (LA30-LA34 in [078]; Compound 453 in [146]). Therefore, substitution of a CF3 group to the Compound II-14 is within the scope of the complexes of Boudreault.
The only knowledge that one of ordinary skills in the art further needs would be the substitution location of the CF3 group. 
Regarding the substitution position of the CF3 group, Boudreault teaches that a fluorine atom can be substituted at any substitutable position of the cyclopentyl unit of the Compound II-14 as long as there is at least one carbon atom between the fluorine atom and the first aromatic ring ([015]-[017]). The first aromatic ring is the quinoline unit of the Compound II-14.
Therefore, the selection of substitution position of CF3 among the possible substitution positions of the cyclopentyl group would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). 
Furthermore, Takizawa et al. (US 2012/0153816 A1, hereafter Takizawa) teaches benefits of an alkyl substitution at the position 1 of the cycloalkyl group substituted to the aromatic ligand of Ir complexes ([066], [076]-[077]).
The Office Action has been updated to incorporate the teaching of Takizawa.
For at least these reasons, the applicant’s argument is not found to be persuasive.
Applicant argues that the claimed compounds unexpectedly exhibit unexpected results. Applicant further argues that the MPEP provides that it is acceptable to make a comparison using a compound that is closer that the closest prior art compounds. 716.02(e).
Respectfully, the Examiner does not agree.
The Examiner provided the response in the previous Office Action of 06/16/2021 (paragraphs 17-29). The Examiner maintains the same position.
For at least these reasons, the applicant’s argument is not found to be persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-3, 5, 7-8, 16-19, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 17-19 of copending Application No. 17/060,104 (hereafter Application ‘104). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-3, 5, 7-8, 16-19, and 23-25, Application ‘104 discloses a compound comprising a ligand LA of Formula I (claims 1 and 17).
Application ‘104 exemplifies Compounds Ir(LA30-1)(LB1)2 and Ir(LA30-1)2(LC1-I) as the compound comprising the ligand LA of Formula I (claim 15).

    PNG
    media_image1.png
    345
    721
    media_image1.png
    Greyscale

The Compound Ir(LA30-1)(LB1)2 or Ir(LA30-1)2(LC1-I) reads on the limitation of the first compound of the instant claim 1, wherein the first compound has at least one aromatic ring with at least one substituent R of Formula I, wherein R1 is a partially or fully fluorinated moiety selected from the group consisting of alkyl (CF3); R2 is hydrogen; L is an organic linker (methylene); and n is 3.
Application ‘104 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein an organic layer which contains a compound comprising a ligand LA of Formula I and a host material (claim 18).
Application ‘104 does not disclose a specific organic light emitting device comprising Compound Ir(LA30-1)(LB1)2 or Ir(LA30-1)2(LC1-I); however, Application ‘104 does teach the organic light emitting device of claim 18 can comprise the compound comprising a ligand LA of Formula I (claim 18). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound Ir(LA30-1)(LB1)2 or Ir(LA30-1)2(LC1-I) by using it to make the organic layer of an organic light emitting device of claim 18 of Application ‘104, as taught by Application ‘104.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the disclosed organic layer materials of Application ‘104 in the organic light emitting device of Application ‘104 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound Ir(LA30-1)(LB1)2 or Ir(LA30-1)2(LC1-I) to be used as the material of the organic layer of an organic light 
The modification provides Modified organic light emitting device of Application ‘104, wherein the device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer contains the First Compound Ir(LA30-1)(LB1)2 or Ir(LA30-1)2(LC1-I) and a host material.
The organic layer is equated with a composition.
The composition comprising the First Compound Ir(LA30-1)(LB1)2 or Ir(LA30-1)2(LC1-I) reads on the claimed limitations above but fails to teach that the First compound is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
It is reasonable to presume that the First Compound Ir(LA30-1)(LB1)2 or Ir(LA30-1)2(LC1-I)  is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses that the first compound of the invention is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature in the instant 
The First Compound Ir(LA30-1)(LB1)2 and Ir(LA30-1)2(LC1-I) have identical structure as Applicant’s embodiments of the first compound described in the instant specifications ([062]-[066], [068]-[071]).
Therefore, the First Compounds Ir(LA30-1)(LB1)2 and Ir(LA30-1)2(LC1-I) are capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature and capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The composition comprising the First Compound Ir(LA30-1)(LB1)2 or Ir(LA30-1)2(LC1-I) reads on all the limitations of claims 1-3, 5, 7-8, and 23-25.
The Modified organic light emitting device of Application ‘104, wherein the device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer contains the First Compound Ir(LA30-1)(LB1)2 or Ir(LA30-1)2(LC1-I) and a host material, meeting all the limitations of claims 16-17
The Modified organic light emitting device of Application ‘104 does not have specific host material required in the instant claim 19; however, Application ‘104 does teach that bis(N-carbazolyl)dibenzothiophene (shown below) can be used as the host of the device of Application ‘104 (claim 19).

    PNG
    media_image2.png
    202
    381
    media_image2.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of Application ‘104 by substituting the host material with bis(N-carbazolyl)dibenzothiophene, as taught by Application ‘104.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the disclosed host materials in the organic light emitting device of Application ‘104 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of bis(N-carbazolyl)dibenzothiophene would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Application ‘104 (2), wherein the device comprises an anode, a cathode, and an organic layer disposed between A30-1)(LB1)2 or Ir(LA30-1)2(LC1-I) and a host material bis(N-carbazolyl)dibenzothiophene, meeting all the limitations of claims 18-19.

Claims 1-3, 5, 7-8, 16-20, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 17-20 of copending Application No. 16/785,159 (the claims filed on 12/10/2021, hereafter Application ‘159). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-3, 5, 7-8, 16-20, and 23-25, Application ‘159 discloses a compound (Formula I in claims 1, 17, and 19).
Application ‘159 exemplifies the following compound (claim 14) which meets all the limitations of Formula I of the claims 1, 17, and 19 of Application ‘159.

    PNG
    media_image3.png
    225
    580
    media_image3.png
    Greyscale

The Compound of claim 14 of Application '159 reads on the limitation of the first compound of the instant claims 1, wherein the first compound has at least one aromatic ring with 1 is a partially or fully fluorinated moiety selected from the group consisting of alkyl (CF3); R2 is hydrogen; L is an organic linker (methylene); and n is 3.
Application ‘159 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein an organic layer which contains a compound of Formula I and a host material (claim 17).
Application ‘159 does not disclose a specific organic light emitting device comprising the Compound of claim 14 of Application ‘159; however, Application ‘159 does teach the organic light emitting device of claim 17 can comprise the compound of Formula I of Application ‘159 (claim 17). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound of claim 14 of Application ‘159 by using it to make the organic layer of an organic light emitting device of claim 17 of Application ‘159, as taught by Application ‘159.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the disclosed organic layer materials of Application ‘159 in the organic light emitting device of Application ‘159 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound of claim 14 of Application ‘159 to be used as the material of the organic layer of an organic light emitting device of Application ‘159 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to 
The modification provides Modified organic light emitting device of Application ‘159, wherein the device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer contains the First Compound of claim 14 of Application ‘159 and a host material.
The organic layer is equated with a composition.
The composition comprising the First Compound of claim 14 of Application ‘159 reads on the claimed limitations above but fails to teach that the First compound is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
It is reasonable to presume that the First Compound of claim 14 of Application ‘159 is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses that the first compound of the invention is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature in the instant specification ([062]) and capable of emitting light from a triplet excited state to a ground singlet state at room temperature ([067]).
The First Compound of claim 14 of Application ‘159 has identical structure as Applicant’s embodiments of the first compound described in the instant specifications ([062]-[066], [068]-[071]).
Therefore, the First Compound of claim 14 of Application ‘159 is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature and capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The composition comprising the First Compound of claim 14 of Application ‘159 reads on all the limitations of claims 1-3, 5, 7-8, and 23-25.
The Modified organic light emitting device of Application ‘159, wherein the device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer contains the First Compound of claim 14 of Application ‘159 and a host material, meeting all the limitations of claims 16-17. It is noted that the First Compound emits a phosphorescent light in the device structure as outlined above such that the First Compound is equated with an emissive dopant; and the organic later is equated with an emissive layer.
The Modified organic light emitting device of Application ‘159 does not have specific host material required in the instant claim 19; however, Application ‘159 does teach that bis(N-

    PNG
    media_image2.png
    202
    381
    media_image2.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of Application ‘159 by substituting the host material with bis(N-carbazolyl)dibenzothiophene.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the disclosed host materials in the organic light emitting device of Application ‘159 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of bis(N-carbazolyl)dibenzothiophene would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Application ‘159 (2), wherein the device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer contains the First Compound of claim 14 of Application ‘159 and a host material bis(N-carbazolyl)dibenzothiophene, meeting all the limitations of claims 18-19
The Application ‘159 does not disclose a specific consumer product comprising the Modified organic light emitting device of Application ‘159; however, Application ‘159 does teach the organic light emitting device of Application ‘159 can be used for a consumer product of a flat panel display (claim 20).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of Application ‘159 by using it to make a consumer product of a flat panel display as taught by Application ‘159.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the disclosed organic light emitting device of Application ‘159 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a flat panel display would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified flat panel display comprising the Modified organic light emitting device of Application ‘159, meeting all the limitations of claim 20.

Claims 1-3, 5, 7-8, 16-20, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 17-20 of copending Application No. 16/246,708 (the claims filed on 10/08/2021, hereafter Application ‘708). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-2, 5, 7-8, 16-20, and 23-25, Application ‘708 discloses a compound (Formula I in claims 1, 13, and 18).
Application ‘708 exemplifies the following compound (Compound 55 in claim 12) which meets all the limitations of Formula I of the claims 1, 13, and 18 of Application ‘708.

    PNG
    media_image4.png
    351
    635
    media_image4.png
    Greyscale

The Compound 55 of Application ‘708 reads on the limitation of the first compound of the instant claims 1, wherein the first compound has at least one aromatic ring with at least one substituent R of Formula I, wherein R1 is a partially or fully fluorinated moiety selected from the group consisting of alkyl (CF3); R2 is hydrogen; L is an organic linker (methylene); and n is 3.
Application ‘708 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein an organic layer which contains a compound of Formula I and a host material (claim 16).
Application ‘708 does not disclose a specific organic light emitting device comprising the Compound 55 of Application ‘708; however, Application ‘708 does teach that the organic light emitting device of claim 17 can comprise the compound of Formula I of Application ‘708 (claim 16). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound 55 of Application ‘708 by using it to make the organic layer of an organic light emitting device of claim 16 of Application ‘708, as taught by Application ‘708.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the disclosed organic layer materials of Application ‘708 in the organic light emitting device of Application ‘708 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 55 of Application ‘708 to be used as the material of the organic layer of an organic light emitting device of Application ‘708 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Modified organic light emitting device of Application ‘708, wherein the device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer contains the First Compound 55 of Application ‘708 and a host material.
The organic layer is equated with a composition.
The composition comprising the First Compound 55 of Application ‘708 reads on the claimed limitations above but fails to teach that the First compound is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
It is reasonable to presume that the First Compound 55 of Application ‘708 is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses that the first compound of the invention is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature in the instant specification ([062]) and capable of emitting light from a triplet excited state to a ground singlet state at room temperature ([067]).
The First Compound 55 of Application ‘708 has identical structure as Applicant’s embodiments of the first compound described in the instant specifications ([062]-[066], [068]-[071]).
Therefore, the First Compound 55 of Application ‘708 is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature and capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The composition comprising the First Compound 55 of Application ‘708 reads on all the limitations of claims 1-2, 5, 7-8, and 23-25.
The Modified organic light emitting device of Application ‘708, wherein the device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer contains the First Compound 55 of Application ‘708 and a host material, meeting all the limitations of claims 16-17. It is noted that the First Compound emits a phosphorescent light in the device structure as outlined above such that the First Compound is equated with an emissive dopant; and the organic later is equated with an emissive layer.
The Modified organic light emitting device of Application ‘708 does not have specific host material required in the instant claim 19; however, Application ‘708 does teach that bis(N-carbazolyl)dibenzothiophene (shown below) can be used as the host of the device of Application ‘708 (claim 17).

    PNG
    media_image2.png
    202
    381
    media_image2.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of Application ‘708 by substituting the host material with bis(N-carbazolyl)dibenzothiophene.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the disclosed host materials in the organic light emitting device of Application ‘708 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of bis(N-carbazolyl)dibenzothiophene would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Application ‘708 (2), wherein the device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer contains the First Compound 55 of Application ‘708 and a host material bis(N-carbazolyl)dibenzothiophene, meeting all the limitations of claims 18-19.
The Application ‘708 does not disclose a specific consumer product comprising the Modified organic light emitting device of Application ‘708; however, Application ‘708 does teach the organic light emitting device of Application ‘708 can be used for a consumer product of a flat panel display (claim 19).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the disclosed organic light emitting device of Application ‘708 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a flat panel display would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified flat panel display comprising the Modified organic light emitting device of Application ‘708, meeting all the limitations of claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10, 16-18, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshiyama et al. (JP 2008/210941 A, machine translated English document is referred to, hereafter Oshiyama).
Regarding claims 1-3, 5, 10, 16-18, and 24, Oshiyama discloses an organic light emitting device (organic EL device 1-10 in [276], [285], and Table 1) comprising an anode (ITO), an emission layer, and a cathode (Al), wherein the emission layer comprising a compound (Compound 48 in [117]) as the emitting dopant and a compound as the host (Compound H-4 in [147]).

    PNG
    media_image5.png
    293
    569
    media_image5.png
    Greyscale

The emission layer is equated with a composition. 
The composition of Oshiyama (the emission layer of device 1-10), wherein Compound 48 reads on the limitation of the first compound of the instant claims 1, wherein the first compound has at least one aromatic ring with at least one substituent R of Formula I, wherein R1 is a partially or fully fluorinated moiety selected from the group consisting of alkyl (CH2CF3); R2
The first compound of Oshiyama (Compound 48) is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature and emitting light from a triplet excited state to a ground singlet state at room temperature, because Compound 48 is an emitting dopant of the organic light emitting device of Oshiyama (EL device 1-10 in Table 1); thus, the composition of Oshiyama reads on all the limitations of claims 1-3, 5, 10, and 24.
The organic light emitting device of Oshiyama (EL device 1-10 in Table 1) reads on all the limitations of claims 16-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP 2008/210941 A, machine translated English document is referred to).
Regarding claim 20, the composition of Oshiyama and the organic light emitting device of Oshiyama reads on all the limitations of claims 1-3, 5, 10, 16-18, and 24, as outlined above.
The organic light emitting device (organic EL device 1-10 in [276], [285], and Table 1) comprises an anode (ITO), an emission layer, and a cathode (Al), wherein the emission layer comprising a compound (Compound 48 in [117]) as the emitting dopant and a compound as the host (Compound H-4 in [147]), wherein the emission layer is a composition.
Oshiyama does not disclose a specific consumer product comprising the organic light emitting device of Oshiyama; however, Oshiyama does teach that the organic light emitting device of Oshiyama can be used to make a light or interior or exterior illumination (“a light source for illumination” or “a domestic lighting” in [258]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Oshiyama (EL device 1-10) by using it to make a consumer product of a light for interior or exterior illumination, as taught by Oshiyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the organic 
The modification provides a light for interior or exterior illumination comprising the organic light emitting device of Oshiyama, meeting all the limitations of claim 20.

Claims 1-3, 5, 10, 13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP 2008/210941 A, machine translated English document is referred to).
Regarding claims  1-3, 5, 10, 13, and 24, Oshiyama discloses an organic light emitting device comprising a metal complex of formula (2), wherein the metal complex having a substituent represented by formula (1) ([027]-[030]).

    PNG
    media_image6.png
    280
    425
    media_image6.png
    Greyscale

In formula (1), R1-R5
In formula (2), Z11 can be an atomic group for forming an aromatic hydrocarbon ring; Z12 can be an atomic group for forming an aromatic heterocyclic ring; at least one rings of Z11 and Z12 has a substituent of formula (1); Y11-Y13 can be C or N; M01 can be an element of Group 8 to 10 ([031]).
Oshiyama exemplifies an organic light emitting device (organic EL device 1-10 in [276], [285], and Table 1) comprising an anode (ITO), an emission layer, and a cathode (Al), wherein the emission layer comprising a compound (Compound 48 in [117]) as the emitting dopant and a compound as the host (Compound H-4 in [147]).
Oshiyama exemplifies Compound 47 ([117]).
Oshiyama does not discloses a specific organic light emitting device comprising Compound 47; however, Oshiyama does teach the compound of Oshiyama can be used as the emitter of the organic light emitting device of Oshiyama ([027]-[031]; [134]; and example organic EL device 1-10 in [276], [285], and Table 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Oshiyama (EL device 1-10) by substituting the light emitting dopant Compound 48 with Compound 47, as taught by Oshiyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the disclosed light emitting dopant of the disclosed organic light emitting device of Oshiyama would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 47 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 
The Modified organic light emitting device of Oshiyama comprises an anode (ITO), an emission layer, and a cathode (Al), wherein the emission layer comprising a compound (Compound 47) as the emitting dopant and a compound as the host (Compound H-4), wherein the emission layer is a composition.
The composition of Oshiyama (the emission layer of the Modified organic light emitting device of Oshiyama) reads on all the limitations of claims 1-3, 5, 10, and 24.
Applicant recites “Ir(L1)2(L2)” in claim 13; however, the claim does not require L1 and L2 to be different from each other; therefore, Compound 47 of Oshiyama reads on all the limitations of claim 13.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP 2008/210941 A, machine translated English document is referred to) in view of Kai et al. (US 2010/0187977 A1, hereafter Kai).
Regarding claim 19, the composition of Oshiyama and the organic light emitting device of Oshiyama reads on all the limitations of claims 1-3, 5, 10, 16-18, and 24, as outlined above.
The organic light emitting device (organic EL device 1-10 in [276], [285], and Table 1) comprises an anode (ITO), an emission layer, and a cathode (Al), wherein the emission layer comprising a compound (Compound 48 in [117]) as the emitting dopant and a compound as the host (Compound H-4 in [147]), wherein the emission layer is a composition.
Oshiyama does not discloses a specific host material as required in the instant claim 19; however, Oshiyama does teach that a carbazole derivative can be used as the host ([144]).
Kai discloses an organic light-emitting device wherein the emission layer comprises indolocarbazole derivative compound (formulas (1)-(3) in [019]). The exemplified compound of Kai (Compound (3) in [038]).
 
    PNG
    media_image7.png
    288
    572
    media_image7.png
    Greyscale

Kai teaches that the organic light-emitting device of the invention comprising the indolocarbazole derivative compound provides high efficiency with good driving stability ([018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Oshiyama by using Compound (3) of Kai as the host material of the emission layer of the device, based on the teaching of Oshiyama and Kai.
The motivation of doing so would have been to provide high efficiency with good driving stability, as taught by Kai.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the 
The resultant organic light emitting device comprises an anode (ITO), an emission layer, and a cathode (Al), wherein the emission layer comprising a compound of Oshiyama (Compound 48) as the emitting dopant and Compound (3) of Kai as the host, meeting all the limitations of claims 16-19.

Claims 1-3, 5, 8-12, 15-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2016/0104848 A1, hereafter Boudreault).
Regarding claims 1-3, 5, 8-11, 15-19, and 24, Boudreault discloses a first compound functioning as a phosphorescent emitter of an organic light emitting device at room temperature ([045]).
Boudreault exemplifies a first compound, Ir(LA30)2(LB2) ([081], claim 24) as shown below.

    PNG
    media_image8.png
    291
    564
    media_image8.png
    Greyscale

The Compound Ir(LA30)2(LB2) wherein two CF3
However, Boudreault teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
In the general formula of Boudreault (Ra can be a combination of alkyl, cycloalkyl, and halide groups in [064]), the substitution position of CF3 can be any position of the (cyclo)alkyl bonded to the aromatic ring of the ligand including the position 1 of the cycloalkyl substitution group, because the teaching of Boudreault does not limit the substitution position as long as there is at least one carbon atom between the fluorine atom and the first aromatic ring ([016]).
Furthermore, Boudreault exemplifies a ligand (at least ligands LA1, LA3, LA6 in [078]) having a substituent group R, wherein the R group includes at least one CF3 group substituted at the position 1 of the R group. That is, Boudreault exemplifies substitution position 1 for substituting CF3 group. 
Additionally, the first compound Ir(LA30)2(LB2) is one of position isomers with similar compounds in which the other position isomer, wherein the substitution position of one of CF3 groups (i.e. CF3 groups are substituted 1 and 2 substitution positions of the cyclopentyl group as shown in the figure below), meets the claim limitation. 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the first compound Ir(LA30)2(LB2) by changing the substitution position of one of CF3 groups such that the CF3 groups are substituted at the substitution positions 1 and 2 of the cyclopentyl group of the compound. A compound in which the substitution position of the CF3 group would represent a position isomer of the first compound Ir(LA30)2(LB2). One of ordinary skill in the art would expect that having each respective structure would act in similar manner.

    PNG
    media_image9.png
    296
    587
    media_image9.png
    Greyscale

The modified first compound of Boudreault (i.e. position isomer of Ir(LA30)2(LB2) includes an R group having the identical structure as Applicant’s Formula I of claim 1, wherein R1 is a partially or fully fluorinated moiety selected from the group consisting of alkyl; R2 is hydrogen, halide, alkyl, or a combinations thereof; L is a direct bond; and n is 3.
Boudreault discloses an organic light emitting device (“Inventive Device Example 1” in [144] and Table 1) comprising an anode (ITO), an organic layer (“emissive layer”) comprising a first compound of Compound 453 as a phosphorescent emitter and Compound H as a host, and a cathode (Al).
Boudreault does not exemplify a specific organic light emitting device comprising the Modified first compound of Boudreault; however, Boudreault does teach the compound of Boudreault can be used as the emissive dopant of the organic light emitting device of Boudreault ([084]-[085]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Boudreault (“Inventive Device Example 1” in [144] and Table 1) by substituting the phosphorescent emitter 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions of the phosphorescent emitter compound would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
The resultant device comprises an anode (ITO), an organic layer comprising the Modified first compound of Boudreault as a phosphorescent emitter and Compound H of Boudreault as a host, and a cathode (Al), wherein the organic layer is equated with a composition of claim 1, wherein the material of the organic layer is equated with the composition of claim 1, meeting all the limitations of claims 1-3, 5, 8-11, and 15.

    PNG
    media_image10.png
    271
    502
    media_image10.png
    Greyscale

The organic light emitting device reads on all the limitations of claims 16-19. 
Regarding claim 12, the Modified composition of Boudreault and the Modified organic light emitting device of Boudreault read on all the features of claims 1-3, 5, 8-11, and 15-19, as outlined above. 
The right ligand of the Modified first compound of Boudreault is not in the list of the claimed ligands of claim 12.
However, Boudreault does teach phenylpyridine ligand as an example of L2 ligand of the first compound of Ir(L1)2(L2) of Boudreault ([070]). A unsubstituted phenylpyridine ligand (a.k.a. ppy) is a known ligand of an iridium complex used as the emitter of an organic light emitting device (at least the first compound in Table A of page 50).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the Modified compound of Boudreault by substituting the right ligand of the first compound with a phenylpyridine ligand, as taught by Boudreault.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions to a known ligand would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The resultant compound has the following structure.

    PNG
    media_image11.png
    323
    668
    media_image11.png
    Greyscale

The Modified first compound of Boudreault (2), wherein the first compound has formula Ir(L1)1(L2)2; and wherein L1 and L2 are different and each independently selected from the group consisting of:

    PNG
    media_image12.png
    172
    80
    media_image12.png
    Greyscale
. 
The left ligand of the Modified first compound of Boudreault (2) is equated with the ligand of 
    PNG
    media_image12.png
    172
    80
    media_image12.png
    Greyscale
, wherein Ra and Rb can be hydrogen, halide, alkyl, and alkenyl; wherein adjacent two Ra can be fused or joined to form a ring to form a quinoline. In the first compound, at least one of Ra, Rb, Rc, or Rd includes at least one R (1-trifluorocyclopentyl is Ra of the left ligand of the Modified first compound of Boudreault (2)), meeting all the limitations of claim 12.
Regarding claim 20
The device comprises an anode (ITO), an organic layer comprising the Modified first compound of Boudreault as a phosphorescent emitter and Compound H as a host, and a cathode (Al).
Boudreault does not disclose a specific consumer product comprising the Modified organic light-emitting device of Boudreault. 
However, Boudreault does teach that the organic light emitting device of Boudreault (“embodiments of the invention”) can be incorporated into a consumer product of a flat panel display ([030]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the Modified organic light emitting device of Boudreault by incorporating the device into a consumer product of a flat panel display, as taught by Boudreault.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make a flat panel display.
The resultant consumer product is a flat panel display comprising the Modified organic light emitting device of Boudreault, meeting all the limitations of claim 20.

Claims 1-3, 5, 7-12, 14-18, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2013/0299795 A1, hereafter Xia ‘795) in view of Takizawa et al. (US 2012/0153816, hereafter Takizawa), Wang et al. (“Highly efficient electroluminescent materials based on fluorinated organometallic iridium compounds”, Appl. Phys. Lett. 2001, Vol. 79, page 449-451, hereafter Wang), Ionkin et al. (US 2006/0054861 A1, hereafter Ionkin), and Boudreault et al. (US 2016/0104848 A1).
Regarding claims 1-3, 5, 7-8, 10-12, 14-18, 20, and 23-25, Xia ‘795 discloses a photoluminescent metal complex comprising a ligand of Formula I ([003], [016]), wherein ring A can be 6-membered carbocyclic ring; RA can be hydrogen; RB can be an alkyl having at least 2 carbon atoms. 

    PNG
    media_image13.png
    392
    695
    media_image13.png
    Greyscale

Xia ‘795 exemplifies Compound II-30 ([060]) and Compound 28 ([059]).
Compound 28 of Xia ‘795 does not have a cycloalkyl ring at the substitution position 5 of the quinoline unit of the ligand; however, Xia ‘795 does teach that a cycloalkyl having at least 4 carbon atoms including a cyclopentylmethyl group and a isobutyl group can be alternative substituents at the position 5 of the quinoline unit ([016], [025], and Compound II-30 in [060]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound 28 of Xia ‘795 by substituting the isobutyl group with a cyclopentylmethyl group, as taught by Xia ‘795.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both cyclopentylmethyl and isobutyl are exemplified substituents at the position 5 of the quinoline part of the ligand of Xia ‘795 (i.e. RB of Formula I in [048]). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of exemplified structures for the substituents at position 5 of the quinoline of the ligand of Xia ‘795 ([059]-[060]). The selection of cyclopentylmethyl group would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Modified Compound 28 as shown below.

    PNG
    media_image14.png
    289
    616
    media_image14.png
    Greyscale

Xia ‘795 exemplifies an organic light emitting device comprising an anode (ITO), an emission layer comprising Compound 1 of Xia ‘795 as an emissive dopant and BAlq as a host, and a cathode (Al) ([124]-[125]).
Xia ‘795 does not exemplify a specific device comprising Compound II-30 (or Modified compound 28 of Xia ‘795); however, Xia ‘795 teaches that the compounds of Xia ‘795 can be used as an emissive dopant ([061], [070]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound II-30 of Xia ‘795 (or the Modified compound 28 of Xia ‘795) by using it as the emissive dopant of the organic light emitting device of Xia ‘795, as taught by Xia ‘795.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the emissive dopants of Compound 1 with Compound II-30 (or Modified compound 28 of Xia ‘795) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound II-30 from exemplified emissive dopants would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides a Modified organic light emitting device of Xia ‘795 comprising an anode (ITO), an emission layer comprising Compound II-30 of Xia ‘795 (or Modified compound 28 of Xia ‘795) as an emissive dopant and BAlq as a host, and a cathode (Al).
Xia ‘795 does not exemplify a specific consumer product comprising the Modified organic light emitting device of Xia ‘795; however, Xia ‘795 does teach that the organic light 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of Xia ‘795 by incorporating the device into a flat panel display, as taught by Xia ‘795.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the organic light emitting devices would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a flat panel display.
The modification provides a Modified flat panel display comprising the Modified organic light emitting device of Xia ‘795.
Compound II-30 of Xia ‘795 (or Modified compound 28 of Xia ‘795) has similar structure as the claimed compound of the instant claim 1. The only difference is that the Compound II-30 of Xia ‘795 (or Modified compound 28 of Xia ‘795) does not include fluorine or a partially or fully fluorinated moiety substituted to the cyclopentylmethyl ring.
Takizawa discloses an organometallic complex used for an organic light emitting device, wherein the complex has a substituent group represented by formula (I) ([064]). The substituent group includes a saturated 5- to 8-membered ring (“Z”) and a quaternary carbon (the carbon substituted by R1 in formula (I)), wherein the substituent R1 can be an alkyl group.
Takizawa teaches that the saturated ring with a quaternary carbon provides sterically bulky but is more compactly and rigidly organized as compared with a chain group having the 

    PNG
    media_image15.png
    103
    387
    media_image15.png
    Greyscale

Takizawa exemplifies Substituent structure a2 as shown above, wherein a methyl group is substituted to the quaternary carbon (i.e. position 2 in the figure above; [079]).
Takizawa does not exemplifies a fluorine-substituted methyl group substituted to the quaternary carbon of the cyclopentylmethyl substituent structure; however, the R1 group of formula (I) Takizawa can be a substituted alkyl ([064], [070]).
Wang discloses a fluorinated organometallic iridium compound used as the emitter of an organic light emitting device (Title, Abstract, Fig. 1).
Wang teaches that conversion of C-H to C-F bond by fluorination reduces the rate of radiationless deactivation, enhances photoluminescence efficiency, provides better sublimation for thin film deposition, minimizes self-quenching; enhances electron mobility; and provides tunability of electroluminescent color (page 449, column 2, paragraph 2 through page 450, column 1, paragraph 1).
Ionkin discloses fluorinated organometallic iridium compound ([027]) used for an organic light emitting device ([082]-[083]).
Ionkin teaches that introduction of fluorine substituents into the ligands of the iridium complex increases stability and volatility of the complex, reduces non-radiative decay rate and self-quenching, and enhances luminescence efficiency ([074]).
Boudreault discloses an organometallic compound comprising at least one aromatic ring and at least one substituent R ([016]-[017]). Boudreault exemplifies an Ir(L1)2(L2) complex, wherein L1 is a phenylquinoline ligand substituted by Ra and Rb (shown below) and at least one of Ra and Rb includes at least one R ([066]-[069]).

    PNG
    media_image16.png
    338
    462
    media_image16.png
    Greyscale

Boudreault exemplifies an R group of alkyl wherein a CF3 group is substituted at the substitution position 2 of the alkyl (RA14 and RA28 of ligands LA14 and LA28 in [078]).
Boudreault teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([015]-[016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound II-30 of Xia ‘795 (or Modified compound 28 of Xia ‘795) by substituting a CF3 group at the substitution position 2 (See the substitution position in the figure of Compound II-30 of Xia ‘795 above; and the position corresponds to R1 
The motivation of doing so would have been to provide 1) sterically bulky but is more compactly and rigidly organized as compared with a chain group having the same number of atoms as the structure, which keeps an appropriate intermolecular distance and increases degree of order in the molecular arrangement; as a result a charge career mobility in the device and device efficiency are increased, and the drive voltage is reduced, based on the teaching of Takizawa, 2) reduce the rate of radiationless deactivation, enhance photoluminescence efficiency, provide better sublimation for thin film deposition, minimize self-quenching; enhance electron mobility; and provide tunability of electroluminescent color, based on the teaching of Wang, 3) increase stability and volatility of the complex, reduces non-radiative decay rate and self-quenching, and enhance luminescence efficiency, based on the teaching of Ionkin, and 4) provide an organic light emitting device with higher external quantum efficiency and better device stability by having fluorine as a part of R group and having one carbon between the fluorine atom and the quinoline ring, based on teaching of Boudreault.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The modification provides the following structure.

    PNG
    media_image17.png
    435
    854
    media_image17.png
    Greyscale

The First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) and (2) include an R group having the identical structure as Applicant’s Formula I of claim 1, wherein R1 is a partially or fully fluorinated moiety selected from the group consisting of alkyl; R2 is hydrogen; L is an organic linker (methyl); and n is 3.
The modification also provides the organic light emitting device of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) comprising an anode (ITO), an emission layer comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) as an emissive dopant and BAlq as a host, and a cathode (Al), wherein the material of the emission layer is equated with the composition. 
The modification also provides the flat panel display of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2).
The composition (emission layer) comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) reads on the claimed limitations above but fails to teach that the First compound is capable of functioning as a phosphorescent 
It is reasonable to presume that the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses that the first compound of the invention is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature in the instant specification ([062]) and capable of emitting light from a triplet excited state to a ground singlet state at room temperature ([067]).
The First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) and (2) have identical structure as Applicant’s embodiments of the first compound described in the instant specifications ([062]-[066], [068]-[071], [073]-[078]).
The First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) has identical structure as Applicant’s specific example Ir(LA341)2(LC22) ([082]-[083]).
Therefore, the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) and (2) are capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature and capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as 
The composition comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) reads on all the limitations of claims 1-3, 5, 7-8, 10-11, 14-15, and 23-25.
The composition comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (2) reads on all the limitations of claims 1-3, 5, 7-8, 10, 12, 14, and 23-25.
The organic light emitting device of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) and (2) read on all the limitations of claims 16-18. 
The flat panel display of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) and (2) read on all the limitations of claim 20.
Regarding claim 9, the composition and the organic light emitting device comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) reads on all the limitations of claims 1-3, 5, 7-8, 10-12, 14-18, 20, and 23-25, as outlined above.
The first compound has only hydrogen substituted to the cyclopentyl ring of the compound.
Wang discloses a fluorinated organometallic iridium compound used as the emitter of an organic light emitting device (Title, Abstract, Fig. 1).
Wang teaches that conversion of C-H to C-F bond by fluorination reduces the rate of radiationless deactivation, enhances photoluminescence efficiency, provides better sublimation 
Ionkin discloses fluorinated organometallic iridium compound ([027]) used for an organic light emitting device ([082]-[083]).
Ionkin teaches that introduction of fluorine substituents into the ligands of the iridium complex increases stability and volatility of the complex, reduces non-radiative decay rate and self-quenching, and enhances luminescence efficiency ([074]).
Boudreault exemplifies an R group of cyclopentyl ring wherein the cyclopentyl ring is substituted by fluorine (LA33 - LA34 in [078]).
Boudreault teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([015]-[016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) by substituting at least one hydrogen substituted to the cyclopentyl ring of the compound with fluorine as taught by Wang, Ionkin, and Boudreault. 
The motivation of doing so would have been to provide 1) reduce the rate of radiationless deactivation, enhance photoluminescence efficiency, provide better sublimation for thin film deposition, minimize self-quenching; enhance electron mobility; and provide tunability of electroluminescent color, based on the teaching of Wang, 2) increase stability and volatility of the complex, reduces non-radiative decay rate and self-quenching, and enhance luminescence 
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The modification provides the first compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (3) or (4), wherein the compound has identical structure as the first compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2), respectively, but the cyclopentyl ring has at least one fluorine atom substituted, meeting all the limitations of claim 9.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2013/0299795 A1) in view of Takizawa et al. (US 2012/0153816), Wang et al. (“Highly efficient electroluminescent materials based on fluorinated organometallic iridium compounds”, Appl. Phys. Lett. 2001, Vol. 79, page 449-451), Ionkin et al. (US 2006/0054861 A1), and Boudreault et al. (US 2016/0104848 A1), as applied to claims 1-3, 5, 7-12, 14-18, 20, and 23-25 above, further in view of Kai et al. (US 2010/0187977 A1).
Regarding claims 16-19, the composition and the organic light emitting device comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and 
The organic light emitting device of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) comprising an anode (ITO), an emission layer comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) as an emissive dopant and BAlq as a host, and a cathode (Al), wherein the material of the emission layer is equated with the composition. 
The host compound BAlq does not meet the limitation of claim 19; however, Xia ‘795 does teach carbazole compound can be used as the host ([091]; and the last compound of page 36).
Kai discloses an organic light-emitting device wherein the emission layer comprises indolocarbazole derivative compound (formulas (1)-(3) in [019]). The exemplified compound of Kai (Compound (3) in [038]).
 
    PNG
    media_image7.png
    288
    572
    media_image7.png
    Greyscale

Kai teaches that the organic light-emitting device of the invention comprising the indolocarbazole derivative compound provides high efficiency with good driving stability ([018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) by using Compound (3) of Kai as the host material of the emission layer of the device, based on the teaching of Xia ‘795 and Kai.
The motivation of doing so would have been to provide high efficiency with good driving stability, as taught by Kai.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The resultant organic light emitting device comprises an anode (ITO), an emission layer comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) as an emissive dopant and Compound (3) of Kai as a host, and a cathode (Al), meeting all the limitations of claims 16-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786